UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-1513



In Re:   RANDY LEE HAMMITT, BEAU HORNER,



                                                         Petitioners.



   On Petition for Writ of Mandamus. (CA-03-14-3; BK-02-32597)


Submitted:   August 27, 2004            Decided:   September 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy Lee Hammitt, Beau Horner, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Randy Lee Hammitt and Beau Horner petition for a writ of

mandamus. They seek an order compelling the district court and the

bankruptcy court to stop the proceedings against them.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.       See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Hammitt and Horner is not available

by way of mandamus.   Accordingly, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -